DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending. Claims 1-18 are rejected. 
Response to Arguments
Applicant's arguments, see Pg. 7 of the response, filed December 29, 2020, with respect to the 35 U.S.C. 112(b) rejections of Claims 7 and 10-15 have been fully considered but they are not persuasive. 
Not all 35 U.S.C. 112(b) issues appear to have been resolved. Regarding Claim 11, Applicant is suggested to rearrange the claim language to introduce the rotor arresting device first. See the rejection below. 
Regarding Claims 12-14, the same issue still remains in the preambles. To reiterate, the claims are unclear if they are only incorporating the “rotor” as claimed in claim 11 or the entirety of the “wind turbine” which includes the “rotor” in claim 11. If the claim only refers to the “rotor” a subsequent rejection under 35 U.S.C. 112(d) would be issued for failing to incorporate all the limitations of Claim 11, which is with respect to a “wind turbine”, not only the “rotor”. Applicant is suggested to amend to clearly relate to the method to the wind turbine in the preamble rather than just the rotor of the wind turbine.  
Applicant's arguments, see Pg. 7-10 of the response, filed with respect to the 35 U.S.C. 103 rejections of Claims 1-18 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments with respect to Boehmecke (EP 0,952,337 A2) it is noted that the arguments relate to the embodiment shown in Figures 1 and 2, which contain a radial drive (22) that enables coupling/decoupling of the coupling element (20). Claim 1 at least only requires a “coupling movement” and do not require the drives (16, 18) to actively arguendo however, the embodiment of Figure 3 shows how the drives (16a, 18a) are capable of performing the coupling/decoupling motion actively on their own without the radial drive (22) (noted in Lines 115-117 of the Machine Translation). A simultaneous extension/retraction of the drives (16a, 18a) results in a radially inwards/outwards movement respectively. Having one cylinder of a pair extend while the other retracts would simply result in rotation of the assembly. The arguments provided do not address the embodiment of Figure 3 where the drives (16a, 18a) are actively involved in the engagement of the coupling element (20). 
Regarding the discussion of the valves, the portion quoted by Applicant only discusses the method in which the assembly is rotated, not the coupling/decoupling of the coupling element (20). An exhaust is schematically shown on the left of valve (26) which would allow for unpowered movement. Similar to above, this does not address the embodiment shown in Figure 3 wherein Boehmecke acknowledges the coupling/decoupling may still occur without the radial drive (Machine Translation, Lines 115-117). Furthermore, Boehmecke acknowledges the individual control of the drives, contrary to what is shown in Figure 2, is conceivable by one of ordinary skill (Machine Translation, Lines 113-114). 
Regarding the argument that the holding device is limited in scope and not comparable to a rotor arresting device, the Office respectfully disagrees. No evidence has been provided to support the assertion that the system of Boehmecke would not be appropriate for the arresting of a wind turbine. The function of “arresting” can also be interpreted as intended use of the claimed structure. What structural differences would be required? Furthermore, according to the list of exemplary rationales provided by KSR the application of known techniques to known 
All remaining arguments depend upon the previous arguments which have been addressed above. 
An actual translation of the Boehmecke reference has been obtained and will be used to replace reference to the previously filed Machine Translation as appropriate. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Regarding Claim 7, Line 3 recites “wherein the counterpart coupling device configured is to be”. Applicant is suggested to amend to recite “wherein the counterpart coupling device is configured to be” for grammatical reasons.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding Claim 11, Line 2 recites “the static assembly”, “the rotor”, and “the rotation assembly”. There is lack of antecedent basis for these limitations in the claim when they are first recited. Applicant is suggested to introduce the rotor arresting device of Claim 1 before reciting these limitations (i.e. “A wind turbine comprising: the rotor arresting device as claimed in claim 1…”) 
Regarding Claims 12-14, Lines 1-2 of the claims recite a “method comprising: arresting/moving the rotor of the wind turbine as claimed in claim 11”. However, Claim 11 is with respect to a “wind turbine” as a whole, not just the “rotor”. It is unclear if the methods of Claims 12-14 are to incorporate the entirety of Claim 11, since the preambles only relate to the rotor of the wind turbine. 
Regarding Claims 12 and 13, Lines 1-2 of the claims recite a “method comprising: arresting/moving the rotor of the wind turbine as claimed in claim 11, and...” However, it is noted that the limitations that follow the “and” appear to be the function of arresting/moving respectively in the claims. Therefore, Claims 12 and 13 are essentially reciting a method comprising arresting and arresting and a method comprising moving and moving respectively. It is unclear if the claims are reciting the functions twice or if the claims are intending to elaborate on the first claimed function.  
Regarding Claims 12 and 14, Line 4 and 7 respectively recite “a release position into an arresting position”. However, Claim 1 already recites “a release position” and “an arresting position”. It is unclear if these are in reference to the same positions or reciting new positions. Note that Claim 14 may need further amending since it uses the same “release position” and “arresting position” for both the “first coupling element” and “second coupling element”. In 
Claim 15 is subsequently rejected for its dependency upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0072077 A1), hereinafter Zhang, in view of Boehmecke (EP 0,952,337 A2), hereinafter Boehmecke. Boehmecke was provided in the IDS filed March 07, 2019. References to the text of Boehmecke will refer to the Translation provided with this action. 
Regarding Claim 1, Zhang teaches a device for a wind turbine having a rotor (28) and a rotation assembly (coupling of 1 and 28) coupled to the rotor (28) in a rotationally rigid manner and a static assembly (27) configured to be fixed relative to the rotation assembly of the wind turbine [0073]. Rotation of the assembly is provided by actuators in device arrangements (50a-50e). The device allows for the rotation of the rotor, which is helpful to the installation or maintenance of vanes [0025-0026, 0109-0111]. 
Zhang does not expressly teach the arresting device as claimed. However, the arresting device would have been obvious in view of Boehmecke. 
Figures 1 and 3 of Boehmecke teach a device comprising: a coupling device (comprising 16, 18) configured to be arranged on a static assembly wherein the static assembly is configured to be fixed relative to rotation, the coupling device including: a first actuator (16) configured for a first coupling movement, a second actuator (18) configured for a second coupling movement, and a coupling element (20) coupled to the first and the second actuators (16, 18), a counterpart coupling element (teeth of 14, hereinafter 14) configured to be arranged on the rotating portion, wherein the coupling element (20) and the counterpart coupling element (14) are releasably connected in an arresting position of the coupling device (at 20), wherein the coupling device (at 20) is configured to move from a release position, in which a connection of the coupling element (20) and the counterpart coupling element (14) is released, into the arresting position by at least one movement chosen from the first coupling movement of the first actuator (16) and the second coupling movement of the second actuator (18), wherein the first coupling movement has a first setting direction component and the second coupling movement has a second setting direction component (Translation, [0016]). The releasability is discussed by the motion of coupling element (20) in Paragraphs [0022-0023] and the embodiment of Figure 3 in Paragraph [0028]. As can be seen from the arrangements of the coupling devices in Figures 1 and 3, the first setting direction component and the second setting direction component are directed in opposite directions, since the rods (16b, 18b) of the actuators (16, 18) are arranged to move towards each other. As can be seen from Figures 1 and 3, when coupling element (20) is engaged, free rotation is limited. Paragraph [0025] of the Translation also acknowledges the device taught can function to hold the assembly from rotation. Therefore, the device is considered an arresting device, since it is capable of providing an arresting function. It is acknowledged that Zhang is with respect to the rotation between a rotor, while Boehmecke is with respect to the rotation of the nacelle of the wind turbine. However, both Zhang and Boehmecke are related to the adjustment of rotational position of parts in wind turbines via actuators. Therefore, the rotational adjustment device taught by Boehmecke is equally applicable to the device taught by Zhang. When looking toward modifications to the device taught by Zhang, one of ordinary skill would consider known devices for providing rotation in general, such as that taught by Boehmecke, with predictable results with respect to functionality.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Zhang with the arresting device exemplified by Boehmecke, predictably resulting in an arrangement capable of arresting and adjustment of a wind turbine rotor. 
Regarding Claim 2, Zhang and Boehmecke teach the arresting device as set forth in Claim 1. 
The modification by Boehmecke in Claim 1 results wherein the first coupling movement has a first coupling direction component and the second coupling movement has a second coupling direction component, wherein the first coupling direction component and the second coupling direction component are directed in a same direction, and wherein the first coupling direction component and the second coupling direction component are directed from the coupling element to the counterpart coupling element. As exemplified in Figures 1 and 3 of Boehmecke, the movement of pistons (16b, 18b) both have a directional component towards counterpart coupling element (14) as they extend. 
Regarding Claim 3, Zhang and Boehmecke teach the arresting device as set forth in Claim 1. 
The modification by Boehmecke in Claim 1 results wherein the coupling device is configured to move from the arresting position to the release position by at least one movement chosen from a first decoupling movement of the first actuator and a second decoupling movement of the second actuator, and wherein the first decoupling movement has a first release direction component and the second decoupling movement has a second release direction component, wherein the first release direction component and the second release direction component are directed in opposite directions of each other. This is exemplified by actuators (16, 18) in Figures 1 and 3 of Boehmecke. As seen from the attachment, the motion of the pistons (16b, 18b) move in opposite directions if coupling element (20) is moved radially inwards in a release position. 
Regarding Claim 4, Zhang and Boehmecke teach the arresting device as set forth in Claim 1. 
The modification by Boehmecke in Claim 1 results wherein the first actuator (16) and the second actuator (18) are each configured to be activated independently of one another (Translation, [0027]). 
Regarding Claim 5, Zhang and Boehmecke teach the arresting device as set forth in Claim 1. 
results wherein the first actuator and the second actuator comprise extendable cylinders, as exemplified by cylinders (16, 18) in Figures 1 and 3 of Boehmecke (Translation, [0011]). 
Regarding Claim 6, Zhang and Boehmecke teach the arresting device as set forth in Claim 1. 
The modification by Boehmecke in Claim 1 results wherein the first actuator and the second actuator are configured to be rotatably arranged on the static assembly. As exemplified by Figures 1 and 3 of Boehmecke, the ends of actuators (16, 18) have portions (16a, 18a) are rotatably arranged (Translation, [0016]).
Regarding Claim 9, Zhang and Boehmecke teach the arresting device as set forth in Claim 1. 
The modification by Boehmecke in Claim 1 results in the arresting device as claimed. The system taught by Boehmecke is controlled hydraulically, thus a control device is necessarily present to control motion of the actuators (Translation, [0018-0020]). Figure 3 of Boehmecke teaches the control device configured to cause at least one actuator chosen from the first actuator (16a,b) and the second actuator (18a,b) to move the coupling element (unlabeled, attached to end of 16b furthest from 16a, synonymous to 20 in Figure 1) from a release position into an arresting position, wherein the coupling element is releasably connected to the counterpart coupling element (unlabeled, teeth meshing radially outwards to teeth of coupling element, synonymous to 14 in Figure 1) in the arresting position (Translation, [0028]). See also annotated Figure 3’ below. 

    PNG
    media_image1.png
    506
    579
    media_image1.png
    Greyscale

Regarding Claim 10, Zhang and Boehmecke teach the arresting device as set forth in Claim 1. 
The modification by Boehmecke in Claim 1 results in the arresting device as claimed. Figures 1 and 3 show a plurality of counterpart coupling elements (teeth of 14, unlabeled in Figure 3). The system taught by Boehmecke is controlled hydraulically, thus a control device is necessarily present to control motion of the actuators (Translation, [0018-0020]). The control device configured to cause at least one actuator (16, 18) chosen from the first actuator (16) and the second actuator (18) to move the first coupling element (20) and the second coupling element (20) from a release position into an arresting position, wherein the first coupling element (20) and the second coupling element (20) are releasably connected to one or more of the plurality of counterpart coupling elements (14) in the arresting position (Translation, [0028]). The control device configured to cause at least one actuator (16, 18) chosen from the first actuator (16) and the second actuator (18) to move the first and second coupling elements (20) in a first tangential direction of the rotation assembly (described by the operation of 44 and 46 of Figure 2 in Translation, [0020]). The control device configured to cause at least one actuator chosen from the first actuator (16) and the second actuator (18) to move the first coupling element (20) into an arresting position, to move the second coupling element (20) into a release position and in a second tangential direction, to move the first coupling element (20) in the first tangential direction, to move the second coupling element (20) into an arresting position, to move the first coupling element (20) into a release position and in a second tangential direction, and to move the second coupling element (20) in the first tangential direction (Translation, Paragraphs [0013-0014] describe the incremental movement when the limits are reached). Although the citation above uses azimuth brakes during the releasing step, Paragraph [0025] acknowledges the system of actuators itself can function as a holder. 
Regarding Claim 11, as far as it is definite and understood, Zhang and Boehmecke teach the arresting device as set forth in Claim 1. 
Figures 1 and 2 of Zhang teach the static assembly (27), the rotor (28), and the rotation assembly (coupling of 1 and 28) coupled to the rotor (28) in the rotationally rigid manner, and wherein the static assembly (27) is fixed relative to the rotation assembly [0073]. The modification in Claim 1 by Boehmecke results in the rotor arresting device as claimed as noted in Claim 1 above, which would be arranged on the static assembly (27 of Zhang) as modified. As seen in Figures 1 and 3, the hinged ends of (16, 18) are on a static assembly. 
Regarding Claim 12, as far as it is definite and understood, Zhang and Boehmecke teach the method as set forth in Claim 11. 
The modification by Boehmecke in Claim 1 results in the method comprising: arresting the rotor of the wind turbine, and using at least one actuator chosen from the first actuator (16a,b) and the second actuator (18a,b), to move the coupling element (20) from a release position into an arresting position, wherein the first coupling element is releasably connected to the counterpart coupling element (14) in the arresting position, as exemplified by Figure 3 of Boehmecke (Translation, [0028]). See also annotated Figure 3’ above. 
Regarding Claim 14, as far as it is definite and understood, Zhang and Boehmecke teach the method as set forth in Claim 11. 
The modification by Boehmecke in Claim 1 results in the method wherein the rotor arresting device is a first rotor arresting device and the coupling element is a first coupling element, wherein the wind turbine includes a second rotor arresting device (see other pairs of actuators) having a second coupling element, a third actuator and a fourth actuator, wherein arresting comprises; using the first, second, third, and fourth actuators, moving the first coupling element (20) and the second coupling element from a release position into an arresting position, wherein the first coupling element (20) and the second coupling element are releasably connected to the counterpart coupling element (14) in the arresting position (Translation, [0028]). See also annotated Figure 3’ above.
Regarding Claim 16, Zhang and Boehmecke teach the arresting device as set forth in Claim 1. 
The modification by Boehmecke in Claim 1 results wherein the coupling device is configured to move from the arresting position into the release position by at least one movement chosen from a first decoupling movement of the first actuator and a second decoupling movement of the second actuator, and wherein the first decoupling movement has a first decoupling direction component and the second decoupling movement has a second decoupling direction component, wherein the first decoupling direction component and the second decoupling direction component are directed in the same direction as each other. As shown in Figures 1 and 3 and described in Paragraph [0028] of the Translation, decoupling is a result of the retraction of actuators (16, 18). The retraction of both actuators has a direction component in the same direction.
Regarding Claim 17, Zhang and Boehmecke teach the arresting device as set forth in Claim 1. 
The modification by Boehmecke in Claim 1 results wherein the first actuator (16) and the second actuator (18) comprise hydraulic cylinders (Translation, [0011]). 
Regarding Claim 18, Zhang and Boehmecke teach the arresting device as set forth in Claim 1. 
The modification by Boehmecke in Claim 1 results wherein the first actuator (16) and the second actuator (18) are rotatably connected to the coupling element (20), as exemplified by Figure 1 of Boehmecke (Translation, [0016]). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Boehmecke as applied to Claim 1 above, and further in view of Nohara (US 2015/0377219 A1), hereinafter Nohara.
Regarding Claim 7, Zhang and Boehmecke teach the rotor arresting device as set forth in Claim 1. 
The modification by Boehmecke in Claim 1 results wherein the counterpart coupling element (teeth of 14) is arranged on a counterpart coupling device (ring 14) that is ring-shaped, wherein the counterpart coupling device (ring 14) configured is to be arranged on the rotation assembly, wherein the counterpart coupling element (teeth of 14) is designed as a toothing recess as exemplified in Figures 1 and 3 of Boehmecke (Translation, [0016]). The counterpart coupling device is arranged on the part which provides rotation, which is the rotation assembly of the combination. 
Zhang and Boehmecke do not expressly teach the toothing recess substantially having a semicircular geometry and/or the coupling element has a cylindrical geometry. However, semicircular toothing recesses would have been obvious in view of Nohara. 
a toothing recess (of 10 formed by 16b) has a semicircular geometry that couples with an element (7) that has a cylindrical geometry. This arrangement allows for the rotation of ring (3) in the direction (A) shown in Figure 5 [0067]. Therefore, it is shown that the shaping of the toothing recess and corresponding coupling element of Nohara performs equally as well as the shaping taught in the arrangement of Boehmecke. Both arrangements allow for a meshing that is capable of providing rotation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the toothing recess and coupling element of the arresting device taught by Zhang-Boehmecke such that the toothing recess substantially has a semicircular geometry and the coupling element has a cylindrical geometry as exemplified by Nohara, predictably resulting in an arrangement equally capable of providing rotational motion. 
Regarding Claim 8, Zhang and Boehmecke teach the rotor arresting device as set forth in Claim 1. 
The modification by Boehmecke in Claim 1 results in a plurality of counterpart coupling elements that are toothing recesses that are circumferentially spaced apart from one another, as noted by the many teeth on the radially inner portion of (14) (Figure 1). 
Zhang and Boehmecke do not expressly teach the toothing recesses being semicircular as claimed. However, semicircular toothing recesses would have been obvious in view of Nohara for the same reasons as set forth in Claim 7 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the toothing recess and coupling element of the arresting device taught by Zhang-Boehmecke such that the toothing recesses are semicircular as exemplified by Nohara, predictably resulting in an arrangement equally capable of providing rotational motion. 

Claims 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Boehmecke as applied to Claims 1, 11, and 14 above, and further in view of Mazur (US 4,078,441 A), hereinafter Mazur. Claim 9 is rejected again solely for purposes of expediting prosecution. 
Regarding Claim 9, Zhang and Boehmecke teach the rotor arresting device as set forth in Claim 1. 
The modification by Boehmecke in Claim 1 results in the arresting device. The system taught by Boehmecke is controlled hydraulically, thus a control device is necessarily present to control motion of the actuators. The control device configured to cause at least one actuator chosen from the first actuator (44 or 46) and the second actuator (48 or 50) to move the coupling element in a first tangential direction of the rotation assembly (Translation, [0018-0020]).  
Zhang and Boehmecke do not expressly teach a force-free state as claimed. However, use of a force-free state would have been obvious in view of Mazur. 
Figures 4-5 of Mazur teaches sets of actuators (136, 138 and 144, 146) that are coupled and move together. To simplify control, only one of the actuators may be active while the other is deactivated, in other words in a force-free state, which provides little resistance (Col. 3, Lines 38-42). Although Mazur is not of a wind turbine, the teachings of Mazur are reasonably pertinent to the combination since Mazur relates to the motion of linear actuators that are coupled to move dependently on one another. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the rotor arresting device taught by Zhang-
Regarding Claim 13, as far as it is definite and understood, Zhang and Boehmecke teach the method as set forth in Claim 11. 
The modification by Boehmecke in Claim 1 results in the method comprising moving the rotor of the wind turbine and using at least one actuator chosen from the first actuator (16) and the second actuator (18), to move the coupling element in a first tangential direction of the rotation assembly (Figures 1 and 3). This is also described by the description of the rotation caused by displacement of actuators (44, 46) in with respect to Figure 2 (Translation, [0020]).  
Zhang and Boehmecke do not expressly teach a force-free state as claimed. However, use of a force-free state would have been obvious in view of Mazur for the same reasons set forth in Claim 9 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Zhang-Boehmecke such that one of the first and second actuators is switched to a force-free state as suggested by Mazur, to provide the benefit of a simplified control. 
Regarding Claim 15, as far as it is definite and understood, Zhang and Boehmecke teach the method as set forth in Claim 14. 
The modification by Boehmecke in Claim 1 results in the method comprising moving the first coupling element in a first tangential direction of the rotation assembly using at least one actuator (44) chosen from the first actuator and the second actuator, and moving the second coupling element in the first tangential direction of the rotation assembly using at least one actuator (46) chosen from the third actuator and the fourth actuator, as exemplified by the 
Zhang and Boehmecke do not expressly teach a force-free state as claimed. However, use of a force-free state would have been obvious in view of Mazur for the same reasons set forth in Claim 9 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Zhang-Boehmecke such that one of the first and second actuators and one of the third and fourth actuators are switched to a force-free state as suggested by Mazur, to provide the benefit of a simplified control. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ELTON K WONG/Examiner, Art Unit 3745 

/Christopher Verdier/Primary Examiner, Art Unit 3745